Title: To James Madison from Frederick Jacob Wichelhausen, 7 December 1805 (Abstract)
From: Wichelhausen, Frederick Jacob
To: Madison, James


          § From Frederick Jacob Wichelhausen. 7 December 1805, Bremen. “I had the honor to write to you on the 28th Octr. and am since deprived of your further kind commands. The large bodies of troops of different powers which are now assembling in our neighbourhood occasion frequent applications to the Senate of Bremen, respecting the marching through or quartering in this city, which has always been refused by this Government from the principle, that the strict neutrality of this city, could not allow admittance or a free passage to troops which were engaged in war. However the foreign powers do not always look upon this in the same light; on the 23rd Ult: a Prussian regiment of Infantry marched into this city and was billeted with the citizens, although the most solemn protestations were made on the part of the assembled Senate and Citizens, to the Duke of Brunswick, who rejected the same, saying, that the troops of a neutral power could on no account, injure the neutrality of Bremen. The other day a brigade of English riflemen passed through the city, against which strong remonstrances were made likewise, and the bar at the gates shut in consequence, which however was forced by the carpenters. On the 29th Ult: the Prussians quite unexpectedly left the city again leaving about 100 men to watch the considerable corn magazines expected in the Weser for Prussian account. The other day a brigade of british guards arrived near the city and wanted to be quartered in it; however the representations made to the Commander in chief, General Don, that the admittance of british troops in the city, would be highly injurious to our commerce and navigation, induced the General to withdraw his demand, insisting nevertheless earnestly to have his men quartered in its Suburbs, which, although it was also positively refused, was accordingly done, and the bar at the entrance likewise cut open. All these different troops keep a severe discipline and behave orderly and in a modest manner, and business continues with the same briskness and safety as before.”
        